         Case 1:20-cv-00706-DLC Document 223 Filed 08/12/20 Page 1 of 3


                                  UNITED STATES OF AMERICA
                                Federal Trade Commission
                                    WASHINGTON, D.C. 20580



 Bureau of Competition
  Health Care Division

August 12, 2020

The Honorable Denise Cote
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street, Room 1910
New York, NY 10007

Re: FTC, et al. v. Vyera Pharmaceuticals, LLC, et al., 1:20-cv-00706 (DLC)

Dear Judge Cote:

The Federal Trade Commission, on behalf of Plaintiffs, submits this letter pursuant to Local
Civil Rule 37.2 seeking a Court ruling that the monitored and recorded communications of
Defendant Martin Shkreli that the FTC obtained from the Federal Bureau of Prisons (BOP) are
not privileged. The parties have met and conferred but are at an impasse.
BOP documents at issue: Mr. Shkreli is currently incarcerated in Allenwood, Pennsylvania, and
has been in federal prison since September 2017. During our pre-complaint investigation, the
FTC learned that Mr. Shkreli was communicating from prison about relevant matters. While
some of these communications apparently occurred on a contraband cell phone, see Am. Compl.
¶ 45, ECF No. 87, Mr. Shkreli also communicated using phone and email systems that BOP
manages and monitors: TRUFONE and TRULINCS, respectively. Following the prescribed BOP
procedures, the FTC obtained from BOP certain emails and recordings of his phone calls that
occurred over these monitored and non-confidential systems. These materials include his
communications with executives of Defendant Vyera and with members of Defendant
Phoenixus’s board of directors, including Defendant Kevin Mulleady. From these
communications, the FTC secured information relevant to this case, including about Mr.
Shkreli’s efforts from prison to support Vyera’s scheme to prevent generic competition to
Daraprim. See, e.g., id. ¶¶ 44, 129. These materials also include some BOP-monitored
communications between Mr. Shkreli and his attorneys, but they do not include any attorney
communications made through the numerous confidential channels that BOP makes available to
inmates, such as unmonitored phone calls, meetings, and mail. See Ex. 1 at 20.
Plaintiffs’ attempts to resolve the dispute: On June 3, 2020, Mr. Shkreli claimed attorney-
client privilege and work product over the BOP-monitored communications with his attorneys.
Ex. 2 at 2-3. The FTC disagreed, but committed not to review these communications to afford
Mr. Shkreli the opportunity to seek relief from the Court. Ex. 3. Mr. Shkreli instead reasserted
his privilege claims and raised new objections to the FTC’s use of these communications. Ex. 4.
On June 25, the FTC proposed a compromise to mitigate any challenges to Mr. Shkreli’s ability
to communicate with his counsel during the pandemic. Ex. 5 at 2. The FTC offered to: (1) not
seek communications between Mr. Shkreli and his attorneys in future requests to BOP; (2)
          Case 1:20-cv-00706-DLC Document 223 Filed 08/12/20 Page 2 of 3




destroy any communications between Mr. Shkreli and Duane Morris, his antitrust counsel in this
case; and (3) review and evaluate a “privilege log” for certain communications with other
attorneys that Mr. Shkreli claims would be privileged had he followed proper BOP procedures.
Mr. Shkreli rejected this proposal, but has repeatedly declined to offer a counterproposal or even
to discuss the issue further. Meanwhile, due to our commitment not to review these materials,
Plaintiffs have not reviewed most of the BOP production because it intersperses communications
with attorneys and non-attorneys. This prejudices Plaintiffs’ efforts to prepare our case.
BOP-monitored communications are not privileged: There is no dispute that Mr. Shkreli and
his attorneys knew BOP was monitoring and recording his calls and emails over the TRUFONE
and TRULINCS systems, including those with his attorneys. On each call, all participants are
told: “This call is being recorded and is subject to monitoring.” Ex. 6. The inmate handbook
states that “[i]nmates who include their attorney(s) on the phone list do so with the understanding
that all calls made through the TRUFONE system are subject to monitoring.” Ex. 1 at 7.
Similarly, all inmates are told that “public emails exchanged with [attorneys via the TRULINCS
system] will not be treated as privileged communications and will be subject to monitoring.”
Ex. 7 at 134. And “[b]y accessing and using [the TRULINCS] system, inmates consent to . . .
monitoring and information retrieval for law enforcement and other purposes.” Id. at 126.
Attorneys also must consent to monitoring to use TRULINCS. See id. at 127, 134.
As the Second Circuit has held, a phone call that a “prisoner knows is being recorded by prison
authorities” is not privileged because that communication is “not made in confidence and thus
constitute[s] a waiver of the privilege.” United States v. Mejia, 655 F.3d 126, 133 (2d Cir. 2011).
The same rationale applies to emails: “because BOP inmates and their counsel are provided with
prior warning that their TRULINCS communications will not be treated as privileged and must
accept those terms prior to using TRULINCS, their TRULINCS emails do not qualify for the
protection of attorney-client privilege.” United States v. Asaro, No. 14-cr-26 (ARR), 2014 WL
12828985, at *1 n.1 (E.D.N.Y. July 17, 2014) (citing Mejia, 655 F.3d at 133-35).1 Mr. Shkreli
waived privilege over these communications because he and his attorneys knew that BOP
monitored and recorded them.
These communications also are not protected work product. Mr. Shkreli waived any work-
product protection over them by communicating “in a manner that is inconsistent with the
protection.” Bank of Am., N.A. v. Terra Nova Ins., 212 F.R.D. 166, 170 (S.D.N.Y. 2002). He
knowingly disclosed information to BOP—a government agency that was an “adversary” or a
“potential adversary” to him as it monitored his communications for law enforcement and other
purposes. Id. At the very least, he “voluntarily disclosed the work-product in such a manner that
it [was] likely to be revealed to his adversary” because BOP is “reasonably viewed as a conduit
to a potential adversary” such as Plaintiffs here. Bowne of New York City, Inc. v. AmBase Corp.,
150 F.R.D. 465, 479 (S.D.N.Y. 1993). By doing so, he “waive[d] the privilege as to other
parties.” In re Steinhardt Partners, L.P., 9 F.3d 230, 235 (2d Cir. 1993).
For these reasons, Plaintiffs respectfully request that the Court rule that Mr. Shkreli’s BOP-
monitored and recorded communications using the TRUFONE and TRULINCS systems are not
protected by either the attorney-client privilege or the work-product doctrine.

1
 See United States v. Walia, No. 14-CR-213 (MKB), 2014 WL 3734522, at *16 (E.D.N.Y. July 25, 2014) (“[T]he
TRULINCS system does not provide for the communication of privileged information.” (citing Mejia, 655 F.3d at
133)); FTC v. Nat’l Urological Grp., No. 1:04-CV-3294-CAP, 2012 WL 171621, at *1 (N.D. Ga. Jan. 20, 2012).

                                                       2
        Case 1:20-cv-00706-DLC Document 223 Filed 08/12/20 Page 3 of 3




Sincerely,

/s/ Markus H. Meier

Markus H. Meier
Assistant Director




                                      3
